DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gokalp et al. (US 11120364 B1).

Claim 1. Gokalp et al. disclose a computer-implemented method (read as methods and apparatus for efficient training of machine learning models such as classifiers (Column 3 lines 49-50). FIG. 1), comprising: 
ingesting (read as The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved (Column 39 lines 45-47)), by one or more processors (read as uniprocessor system including one processor 9010, or a multiprocessor system (Column 51 lines 20-21)), content from one or more sources of content and, for each source of the one or more sources of the content (read as The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved (Column 39 lines 45-47)), by one or more processors (read as uniprocessor system including one processor 9010, or a multiprocessor system (Column 51 lines 20-21)), one or more attributes comprising a verified temporal context of the source (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)); 
cognitively analyzing (read as Any of a wide variety of classification algorithms may be used in different embodiments, including for example logistic regression, neural network based algorithms, tree-based algorithms such as Random Forest and the like (Column 44 lines 40-44)), by the one or more processors (read as uniprocessor system including one processor 9010, or a multiprocessor system (Column 51 lines 20-21)), the content, by applying one or more entity recognition algorithm, to the content (read as Any of a wide variety of classification algorithms may be used in different embodiments, including for example logistic regression, neural network based algorithms, tree-based algorithms such as Random Forest and the like (Column 44 lines 40-44)), to identify and extract entities in each source (read as …interested in classifying a collection of data items obtained from data sources 140 may use a client device 180A (e.g., a desktop, laptop, tablet computing device, smart phone or the like) to initiate the process of training one or more classifiers (Column 13 lines 28-31) … The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved (Column 39 lines 45-47)); 
classifying (read as …interested in classifying a collection of data items obtained from data sources 140 may use a client device 180A (e.g., a desktop, laptop, tablet computing device, smart phone or the like) to initiate the process of training one or more classifiers (Column 13 lines 28-31). FIG 23 item 2317), by the one or more processors (read as uniprocessor system including one processor 9010, or a multiprocessor system (Column 51 lines 20-21)), each extracted entity of the extracted entities in a given grouping of a plurality of groupings (read as The class descriptors parameter 2305 may be used to specify the target classes into which data items are to be categorized in the depicted embodiment, and/or one or more specific attribute values (such as keywords included in the titles/descriptions of the data items) that may be used to create an initial training set. The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved by the classification service, as well as credentials to be used to access the data items in some embodiments (Column 39  lines 40-50)), wherein for each extracted entity, the classifying is based on at least one attribute of the one or more attributes comprising the verified temporal context of the source from which the extracted entity was extracted (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)); and 
generating (read as The class descriptors parameter 2305 may be used to specify the target classes into which data items are to be categorized in the depicted embodiment, and/or one or more specific attribute values (such as keywords included in the titles/descriptions of the data items) that may be used to create an initial training set. The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved by the classification service, as well as credentials to be used to access the data items in some embodiments (Column 39  lines 40-50)), by the one or more processors, a corpus comprising the plurality of groupings, wherein each grouping of the plurality of groupings in the corpus comprises extracted entities with verified temporal contexts consistent with a defined time period (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)).
	The rejection is based on the combined teaching of different embodiments disclosed by Gokalp et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Gokalp et al. in order to realize all the limitations disclosed by the instant application, namely the idea of classifying content based on different criteria like time and source.

Claim 2. The computer-implemented method of claim 1, Gokalp et al. disclose wherein the one or more entity recognition algorithm is selected from the group consisting of: a visual recognition algorithm (read as raw data items (e.g., text tokens, images, other unstructured fields and the like) may have to be transformed into vectors before being used as input for classification or other machine learning models (Column 16 lines 59-62)), an audio content and tone analysis algorithm, and a natural language understanding algorithm.

Claim 3. The computer-implemented method of claim 1, Gokalp et al. disclose wherein the one or more sources are selected from the group consisting of photographs, images (read as raw data items (e.g., text tokens, images, other unstructured fields and the like) may have to be transformed into vectors before being used as input for classification or other machine learning models (Column 16 lines 59-62)), videos, audio recordings and text-based media (read as The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved (Column 39 lines 45-47)).

Claim 4. The computer-implemented method of claim 1, Gokalp et al. disclose wherein one or more attributes comprising the verified temporal context for each source of the one or more sources of the content comprises an attribute selected from the group consisting of a time attribute (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)), a location attribute, and a cultural attribute.

Claim 5. The computer-implemented method of claim 2, Gokalp et al. disclose wherein the one or more entity recognition algorithm comprises the visual recognition algorithm and cognitively analyzing the content, by applying the one or more entity recognition algorithm comprises identifying and extracting entities comprising identifiers of objects (read as item images (Column 24 line 43)), actions, scenes, and people visually represented in the content.

Claim 8. The computer-implemented method of claim 1, Gokalp et al. disclose further comprising: 
ingesting (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)), by one or more processors (read as uniprocessor system including one processor 9010, or a multiprocessor system (Column 51 lines 20-21)), new content (read as classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)), the new content comprising one or more attributes comprising an unverified temporal context of the new content (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)); 
cognitively analyzing (read as Any of a wide variety of classification algorithms may be used in different embodiments, including for example logistic regression, neural network based algorithms, tree-based algorithms such as Random Forest and the like (Column 44 lines 40-44)), by the one or more processors, the new content, by applying one or more entity recognition algorithm, to the new content, to identify and extract entities in the new content (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)); 
classifying (read as …interested in classifying a collection of data items obtained from data sources 140 may use a client device 180A (e.g., a desktop, laptop, tablet computing device, smart phone or the like) to initiate the process of training one or more classifiers (Column 13 lines 28-31). FIG 23 item 2317), by the one or more processors, the extracted entities from the new content into the given grouping, wherein the classifying is based on the unverified temporal context of the new content (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)); and 
identifying (read as In effect, a given diagnosis test may provide a binary indicator of whether a given metric's status has met a particular threshold condition for publishing or finalizing the classifier being trained (Column 11 lines 59-62)), by the one or more processors, one or more inconsistencies between the extracted entities comprising the given grouping in the generated corpus and the extracted entities from the new content (read as in situations where a particular diagnosis test results is unsatisfactory (e.g., if a corresponding metric has not met a targeted threshold), a recommended remedial action (such as adding more labeled examples of a particular class to the training set) may be indicated by the classification service via the programmatic interface. In one embodiment, an explanation of a remedial action may be provided as well (Column 12 lines14-20)).

Claim 9. The computer-implemented method of claim 8, Gokalp et al. disclose further comprising: 
notifying, by the one or more processors, a client, via an interface on the client communicatively coupled to the one or more processors, of the one or more inconsistencies (read as in situations where a particular diagnosis test results is unsatisfactory (e.g., if a corresponding metric has not met a targeted threshold), a recommended remedial action (such as adding more labeled examples of a particular class to the training set) may be indicated by the classification service via the programmatic interface. In one embodiment, an explanation of a remedial action may be provided as well (Column 12 lines14-20)).

Claim 10. The computer-implemented method of claim 8, Gokalp et al. disclose wherein the new content is selected from the group consisting of: text, demo reel, film, manuscript, sketch, image (read as raw data items (e.g., text tokens, images, other unstructured fields and the like) may have to be transformed into vectors before being used as input for classification or other machine learning models (Column 16 lines 59-62)), and design.

Claim 13. A computer program product (read as general-purpose computer system (Column 51 line 9). FIG. 29) comprising: 
a computer readable storage medium readable (FIG. 29, item 9020 System memory) by one or more processors (read as uniprocessor system including one processor 9010, or a multiprocessor system (Column 51 lines 20-21). FIG. 29) and storing instructions for execution by the one or more processors (read as processors capable of executing instruction (Column 51 line 23). FIG. 29, memory including code connected to different processors) for performing a method comprising: 
ingesting (read as The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved (Column 39 lines 45-47)), by the one or more processors, content from one or more sources of content and, for each source of the one or more sources of the content (read as The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved (Column 39 lines 45-47)), one or more attributes comprising a verified temporal context of the source (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)); 
cognitively analyzing (read as Any of a wide variety of classification algorithms may be used in different embodiments, including for example logistic regression, neural network based algorithms, tree-based algorithms such as Random Forest and the like (Column 44 lines 40-44)), by the one or more processors, the content, by applying one or more entity recognition algorithm, to the content (read as Any of a wide variety of classification algorithms may be used in different embodiments, including for example logistic regression, neural network based algorithms, tree-based algorithms such as Random Forest and the like (Column 44 lines 40-44)), to identify and extract entities in each source (read as …interested in classifying a collection of data items obtained from data sources 140 may use a client device 180A (e.g., a desktop, laptop, tablet computing device, smart phone or the like) to initiate the process of training one or more classifiers (Column 13 lines 28-31) … The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved (Column 39 lines 45-47)); 
classifying (read as …interested in classifying a collection of data items obtained from data sources 140 may use a client device 180A (e.g., a desktop, laptop, tablet computing device, smart phone or the like) to initiate the process of training one or more classifiers (Column 13 lines 28-31). FIG 23 item 2317), by the one or more processors, each extracted entity of the extracted entities in a given grouping of a plurality of groupings (read as The class descriptors parameter 2305 may be used to specify the target classes into which data items are to be categorized in the depicted embodiment, and/or one or more specific attribute values (such as keywords included in the titles/descriptions of the data items) that may be used to create an initial training set. The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved by the classification service, as well as credentials to be used to access the data items in some embodiments (Column 39  lines 40-50)), wherein for each extracted entity, the classifying is based on at least one attribute of the one or more attributes comprising the verified temporal context of the source from which the extracted entity was extracted (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)); and 
generating (read as The class descriptors parameter 2305 may be used to specify the target classes into which data items are to be categorized in the depicted embodiment, and/or one or more specific attribute values (such as keywords included in the titles/descriptions of the data items) that may be used to create an initial training set. The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved by the classification service, as well as credentials to be used to access the data items in some embodiments (Column 39  lines 40-50)), by the one or more processors, a corpus comprising the plurality of groupings, wherein each grouping of the plurality of groupings in the corpus comprises extracted entities with verified temporal contexts consistent with a defined time period(read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)).
	The rejection is based on the combined teaching of different embodiments disclosed by Gokalp et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Gokalp et al. in order to realize all the limitations disclosed by the instant application, namely the idea of classifying content based on different criteria like time and source.

Claim 14. The computer program product of claim 13, Gokalp et al. disclose wherein the one or more entity recognition algorithm is selected from the group consisting of a visual recognition algorithm (read as raw data items (e.g., text tokens, images, other unstructured fields and the like) may have to be transformed into vectors before being used as input for classification or other machine learning models (Column 16 lines 59-62)), an audio content and tone analysis algorithm, and a natural language understanding algorithm.

Claim 15. The computer program product of claim 13, Gokalp et al. disclose wherein the one or more sources are selected from the group consisting of photographs, images (read as raw data items (e.g., text tokens, images, other unstructured fields and the like) may have to be transformed into vectors before being used as input for classification or other machine learning models (Column 16 lines 59-62)), videos, audio recordings and text-based media.

Claim 16. The computer program product of claim 13, Gokalp et al. disclose wherein one or more attributes comprising the verified temporal context for each source of the one or more sources of the content comprises an attribute selected from the group consisting of: a time attribute (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)), a location attribute, and a cultural attribute.

Claim 17. The computer program product of claim 15, Gokalp et al. disclose wherein the one or more entity recognition algorithm comprises the visual recognition algorithm and cognitively analyzing the content, by applying the one or more entity recognition algorithm comprises identifying and extracting entities comprising identifiers of objects, actions, scenes (read as item images (Column 24 line 43)), and people visually represented in the content.

Claim 18. The computer program product of claim 13, Gokalp et al. disclose the method further comprising: 
Ingesting (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)), by one or more processors, new content (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)), the new content comprising one or more attributes comprising an unverified temporal context of the new content (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)); 
cognitively analyzing (read as Any of a wide variety of classification algorithms may be used in different embodiments, including for example logistic regression, neural network based algorithms, tree-based algorithms such as Random Forest and the like (Column 44 lines 40-44)), by the one or more processors, the new content, by applying one or more entity recognition algorithm, to the new content, to identify and extract entities in the new content (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)); 
classifying (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)), by the one or more processors, the extracted entities from the new content into the given grouping, wherein the classifying is based on the unverified temporal context of the new content (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)); and 
identifying (read as In effect, a given diagnosis test may provide a binary indicator of whether a given metric's status has met a particular threshold condition for publishing or finalizing the classifier being trained (Column 11 lines 59-62)), by the one or more processors, one or more inconsistencies between the extracted entities comprising the given grouping in the generated corpus and the extracted entities from the new content (read as in situations where a particular diagnosis test results is unsatisfactory (e.g., if a corresponding metric has not met a targeted threshold), a recommended remedial action (such as adding more labeled examples of a particular class to the training set) may be indicated by the classification service via the programmatic interface. In one embodiment, an explanation of a remedial action may be provided as well (Column 12 lines14-20)).

Claim 19. Gokalp et al. disclose a system (FIG. 29) comprising: 
a memory (FIG. 29, item 9020, System memory); 
one or more processors (read as uniprocessor system including one processor 9010, or a multiprocessor system (Column 51 lines 20-21). FIG. 29 item 9010, Processor) in communication with the memory (FIG. 29, processors connected to memory); 
program instructions executable by the one or more processors via the memory (read as processors capable of executing instruction (Column 51 line 23). FIG. 29, memory including code connected to different processors) to perform a method, the method comprising: 
ingesting (read as The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved (Column 39 lines 45-47)), by the one or more processors (read as uniprocessor system including one processor 9010, or a multiprocessor system (Column 51 lines 20-21). FIG. 29 item 9010, Processor), content from one or more sources of content and, for each source of the one or more sources of the content (read as Any of a wide variety of classification algorithms may be used in different embodiments, including for example logistic regression, neural network based algorithms, tree-based algorithms such as Random Forest and the like (Column 44 lines 40-44)), one or more attributes comprising a verified temporal context of the source (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)); 
cognitively analyzing (read as Any of a wide variety of classification algorithms may be used in different embodiments, including for example logistic regression, neural network based algorithms, tree-based algorithms such as Random Forest and the like (Column 44 lines 40-44)), by the one or more processors, the content, by applying one or more entity recognition algorithm, to the content, to identify and extract entities in each source (read as …interested in classifying a collection of data items obtained from data sources 140 may use a client device 180A (e.g., a desktop, laptop, tablet computing device, smart phone or the like) to initiate the process of training one or more classifiers (Column 13 lines 28-31) … The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved (Column 39 lines 45-47)); 
classifying (read as …interested in classifying a collection of data items obtained from data sources 140 may use a client device 180A (e.g., a desktop, laptop, tablet computing device, smart phone or the like) to initiate the process of training one or more classifiers (Column 13 lines 28-31). FIG 23 item 2317), by the one or more processors, each extracted entity of the extracted entities in a given grouping of a plurality of groupings (read as The class descriptors parameter 2305 may be used to specify the target classes into which data items are to be categorized in the depicted embodiment, and/or one or more specific attribute values (such as keywords included in the titles/descriptions of the data items) that may be used to create an initial training set. The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved by the classification service, as well as credentials to be used to access the data items in some embodiments (Column 39  lines 40-50)), wherein for each extracted entity, the classifying is based on at least one attribute of the one or more attributes comprising the verified temporal context of the source from which the extracted entity was extracted (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)); and 
generating (read as The class descriptors parameter 2305 may be used to specify the target classes into which data items are to be categorized in the depicted embodiment, and/or one or more specific attribute values (such as keywords included in the titles/descriptions of the data items) that may be used to create an initial training set. The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved by the classification service, as well as credentials to be used to access the data items in some embodiments (Column 39  lines 40-50)), by the one or more processors, a corpus comprising the plurality of groupings (read as The class descriptors parameter 2305 may be used to specify the target classes into which data items are to be categorized in the depicted embodiment, and/or one or more specific attribute values (such as keywords included in the titles/descriptions of the data items) that may be used to create an initial training set. The data sources 2308 may, for example, identify databases, log files, web sites or the like from which the data items may be retrieved by the classification service, as well as credentials to be used to access the data items in some embodiments (Column 39  lines 40-50)), wherein each grouping of the plurality of groupings in the corpus comprises extracted entities with verified temporal contexts consistent with a defined time period (read as properties of data items such as their data sources, dates of data item creation/collection etc. (Column 9 lines 49-51)).
	The rejection is based on the combined teaching of different embodiments disclosed by Gokalp et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Gokalp et al. in order to realize all the limitations disclosed by the instant application, namely the idea of classifying content based on different criteria like time and source.

Claim 20. The system of claim 19, the method further comprising: 
Ingesting (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)), by one or more processors, new content, the new content comprising one or more attributes comprising an unverified temporal context of the new content (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)); 
cognitively analyzing (read as Any of a wide variety of classification algorithms may be used in different embodiments, including for example logistic regression, neural network based algorithms, tree-based algorithms such as Random Forest and the like (Column 44 lines 40-44)), by the one or more processors, the new content, by applying one or more entity recognition algorithm, to the new content, to identify and extract entities in the new content (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)); 
classifying (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)), by the one or more processors, the extracted entities from the new content into the given grouping, wherein the classifying is based on the unverified temporal context of the new content (read as In one embodiment, online/real-time analysis managers 2577 of the MLS may be used to respond to classification requests for streaming data records as soon as the records are obtained (Column 43 lines 10-13)); and 
identifying (read as In effect, a given diagnosis test may provide a binary indicator of whether a given metric's status has met a particular threshold condition for publishing or finalizing the classifier being trained (Column 11 lines 59-62)), by the one or more processors, one or more inconsistencies between the extracted entities comprising the given grouping in the generated corpus and the extracted entities from the new content (read as in situations where a particular diagnosis test results is unsatisfactory (e.g., if a corresponding metric has not met a targeted threshold), a recommended remedial action (such as adding more labeled examples of a particular class to the training set) may be indicated by the classification service via the programmatic interface. In one embodiment, an explanation of a remedial action may be provided as well (Column 12 lines14-20)).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gokalp et al. (US 11120364 B1) in view of Yook et al. (US 2018/0032259 A1).

Claim 6. The computer-implemented method of claim 2, Gokalp et al. disclose wherein the one or more entity recognition algorithm comprises the natural language understanding algorithm and cognitively analyzing the content (read as …natural language processing (Column 1 line 14)  …  In at least some embodiments, audio/video recordings or segments 777 providing additional information about the data item may be included. (Column 23 lines 22-25)), 
Gokalp et al. do not explicitly disclose 
by applying the one or more entity recognition algorithm comprises identifying and extracting entities comprising concepts and keywords from textual data and metadata comprising the content.
However, in the related field of endeavor Yook et al. disclose: In various embodiments, a metadata DB may include the following elements. For example, a metadata DB may be configured with: id (a content id value which is unique and integrated, and which automatically increases by one), device_id (ids according to types of cloud server, e.g., 1=my device, 2=dropbox, 3=google drive, etc.), source_media_id (unique ID values which are used for cloud servers, and differ from each other according to clouds), date_added (added date information which is the number of seconds elapsed since January the first, 1970), date_modified (modified date information which is the number of seconds elapsed since January the first, 1970), date_taken (taken date information which is the number of seconds elapsed since January the first, 1970), mime_type (type of content), _size (the size of content), _media_type (e.g., image=1, video=2, audio=3, etc.), _full_uri (a uniform resource identifier (URI) of a cloud server storing content information), _thumbnail_uri (an address storing thumbnail information regarding content, e.g., an address of a server), _display_name (a name displayed on a screen, separated from a file name), _parent_cloud_id (a unique ID value of a directory that a corresponding file belongs to in a cloud server), title (file name), and index char (the first alphabet of a file name) [0097]. The idea, of using metadata to extract and indentify textual concepts, is clearly disclosed by Yook et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Gokalp et al. with the teaching of Yook et al. in order to be able to access and display data from different cloud servers without having to employ specific applications associated with the particular server (Yook et al. [0003-0007). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gokalp et al. (US 11120364 B1) in view of Chen et al. (CN 111402887 A).

Claim 7. The computer-implemented method of claim 2, Gokalp et al. do not explicitly disclose:
disclose wherein the one or more entity recognition algorithm comprises the audio content and tone analysis algorithm and cognitively analyzing the content, by applying the one or more entity recognition algorithm comprises identifying and extracting meanings, tones, and pronunciations from audio in the content.
However, in the related field of endeavor Chen et al. disclose: invention is based on the recognition of the artificial intelligence, the algorithm training, inaccurate pronunciation for speech recognition, there is a certain identification is not accurate, for a difference in speech presence sentence punctuation mark with a certain emotion, according to the context understanding, through artificial intelligence to analyze the generally meaning. training a lot of database on the acoustic mode and improves the recognition rate of low frequency words and on the different tone difference is improved… (English translation). The idea, of using a neural network to recognize tone, pronunciation and meaning of spoken word in clearly disclosed by Chen et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Gokalp et al. with the teaching of Chen et al. in order to realize the purpose of more accurate speech recognition (Chen et al.: English translation).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gokalp et al. (US 11120364 B1) in view of Essafi et al. (US 2017/0124894 A1).

Claim 11. The computer-implemented method of claim 1, Gokalp et al. disclose wherein each grouping of the plurality of groupings in the corpus comprises extracted entities with verified temporal contexts consistent with a defined geographic area.
Gokalp et al. disclose different classes for different content. However, they did not explicitly disclose: temporal contexts consistent with a defined geographic area.
In the related field of endeavor Essafi et al. disclose: The database 308 can be configured to store preprocessed data according to one or more specific formats. For instance, the database 308 can organize various data sets according to various variables (or factors) having potential influence on student performance. Such variables (or factors) can include student behavior, student's social, cultural or economic background, parents' educational level, family structure, school size, school resources, class size, student-teacher ratio, teacher qualifications, extra-curriculum activities, or a combination thereof. The database 308 can classify preprocessed data sets based on, for example, respective data sources, dates, or geographical areas [0071]. The idea, of classifying content based on time and geographical region is clearly disclosed by Essafi et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Gokalp et al. with the teaching of Essafi et al. in order to generated model which can illustrate the inter-dependencies between distinct data variables and the contribution of each data variable to a learning outcome for a given education process. As an illustrative example, a generated model can illustrate the inter-dependencies between factors such as student behavior, student's social, cultural or economic background, parents' educational level, family structure, school size, school resources, class size, student-teacher ratio, teacher qualifications, extra-curriculum activities, and how these factors affect learning out come in math (Essafi et al. [0072]).

Claim 12. The computer-implemented method of claim 1, Gokalp et al. disclose wherein each grouping of the plurality of groupings in the corpus comprises extracted entities with verified temporal contexts consistent with a defined social group.
Gokalp et al. disclose different classes for different content. However, they did not explicitly disclose: temporal contexts consistent with a defined social group.
In the related field of endeavor Essafi et al. disclose: The database 308 can be configured to store preprocessed data according to one or more specific formats. For instance, the database 308 can organize various data sets according to various variables (or factors) having potential influence on student performance. Such variables (or factors) can include student behavior, student's social, cultural or economic background, parents' educational level, family structure, school size, school resources, class size, student-teacher ratio, teacher qualifications, extra-curriculum activities, or a combination thereof. The database 308 can classify preprocessed data sets based on, for example, respective data sources, dates, or geographical areas [0071]. The idea, of classifying content based on time and social groups is clearly disclosed by Essafi et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Gokalp et al. with the teaching of Essafi et al. in order to generated model which can illustrate the inter-dependencies between distinct data variables and the contribution of each data variable to a learning outcome for a given education process. As an illustrative example, a generated model can illustrate the inter-dependencies between factors such as student behavior, student's social, cultural or economic background, parents' educational level, family structure, school size, school resources, class size, student-teacher ratio, teacher qualifications, extra-curriculum activities, and how these factors affect learning out come in math (Essafi et al. [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646